PER CURIAM.
The appellant was found guilty by a jury of robbery and of aggravated battery. He was adjudicated guilty and sentenced to two concurrent three-year terms of imprisonment, followed by two concurrent terms of probation. On this appeal, he argues two points for reversal.
The first point claims fundamental reversible error because it was revealed to the jury that the appellant had exercised his right to remain silent at one point during custodial interrogation although he answered other questions. Without reaching the point of whether error occurred, it is clear that if it did occur, it was not preserved. Appellant asked for and received a curative instruction. There was no motion for mistrial. See the recent consolidated opinion of the Florida Supreme Court in Clark v. State and State v. Bostic, 363 So.2d 331 (Fla.1978).
The second point claims error upon the refusal of the trial judge to instruct the jury that a specific intent is necessary for the crime of robbery as defined by Section 812.13, Florida Statutes (1977). This issue has been determined adversely to the appellant. See Bell v. State, 354 So.2d 1266 (Fla. 3d DCA 1978).1
Affirmed.

. This case is currently pending before the Florida Supreme Court on a Petition for Writ of Certiorari.